The defendant was jointly indicted with her brother Harry, by the grand jury of Davis county, on the charge of subornation of perjury, which it was alleged occurred in a civil action brought against them by E.K. Bekman, for fees for services rendered as attorney in the trial of litigation in Davis county. The defendants were given separate trials. The objections made in the Harry Hartwick case are the same as made here, with some exceptions, and the discussion in that case will apply to the present case and we need not repeat it here. In the present case, however, there was no question of misconduct of the jury, the only assignments of error being as to the giving of certain instructions and the admission of testimony claimed to have been leading and suggestive. All these matters have been reviewed in the Harry Hartwick case and our conclusion in the present case is the same as in that.
The cause is, therefore, affirmed. — Affirmed.
HAMILTON, C.J., and STIGER, SAGER, BLISS, MITCHELL, and MILLER, JJ., concur.
RICHARDS and OLIVER, JJ., dissent. *Page 245